striking a complaint pursuant to NRCP 15(a). Accordingly, we conclude
                that we lack jurisdiction, and we
                            ORDER this appeal DISMISSED.




                                                    Saitta
                                                          611;i;             J.



                                                                             J.




                                                    Pickering



                cc:   Hon. Elliott A. Sattler, District Judge
                      David P. Woods
                      Karen L. Woods
                      Akerman LLP/Las Vegas
                      Robison Belaustegui Sharp & Low
                      Brooks Hubley LLP
                      Wright, Finlay & Zak, LLP/Las Vegas
                      Washoe District Court Clerk




SUPREME COURT
     OF
   NEVADA

                                                      2